Citation Nr: 1402583	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  07-33 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to December 1981.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A review of the Virtual VA paperless claims processing system and the Veterans Benefit Management System does not reveal any additional documents pertinent to the present appeal.

This case was the subject of a Board remand dated in November 2010. 


FINDING OF FACT

The Veteran's psychosis began and was manifest to a compensable degree within the first year after separation from active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, currently diagnosed as a psychotic disorder, are met.  38 U.S.C.A. §§ 1101(3), 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the benefit sought on appeal in full.  Thus, no discussion of VA's duty to notify or assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Certain chronic disabilities, to include psychoses, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101(3), 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

As noted, the Veteran served on active duty from December 1978 to December 1981.  Information in the claims file indicates that in October 1982, he committed a serious crime while actively psychotic. 

Recent records of VA treatment reflect that the Veteran has a psychiatric disorder that includes symptoms of paranoia, delusions and hallucinations, with specific diagnoses varying over time.  He receives antispsychotic psychiatric medications.

In a December 2013 medical opinion, a reviewing VA psychiatrist opined that the Veteran currently had a psychotic disorder.  Additionally, he opined that based on his review of the claims fie, it was at least as likely as not that a psychosis started within the first year after the Veteran's separation from service.  The examiner noted that in the context of the commission of a serious crime in October 1982, the Veteran had reported psychotic symptoms, including paranoid thoughts regarding his significant other, disorganized thought processes, and perhaps auditory hallucinations.  The examiner noted a valuable description of these symptoms in a 1989 psychosocial evaluation.  He elaborated that his conclusion was made with a greater than 50 percent degree of certainty.

As the symptoms and behavior reported as attributable to the Veteran's psychosis during the first year after his discharge from service include paranoid thoughts and a disorganized thought process, and perhaps auditory hallucinations, the Board finds that the condition was manifest to a compensable degree during this period.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

In sum, the Board finds that the evidence shows that it is at least as likely as not that the Veteran's  psychosis began and was manifest to a compensable degree within the first year after separation from active service, and that there is insufficient evidence to rebut the resulting presumption of service connection.  Accordingly, entitlement to service connection for an acquired psychiatric disorder, currently diagnosed as a psychosis, is granted.



ORDER

Service connection for an acquired psychiatric disorder, currently diagnosed as a psychosis, is granted.



____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


